Exhibit 10.479

 

ASSIGNMENT

 

This Assignment is made as of the 23rd day of December, 2004 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of INLAND WESTERN CORAM PLAZA, L.L.C., a Delaware limited liability
company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under that certain Agreement of
Purchase and Sale dated as of September 20, 2004, as amended, and entered into
by Coram Property Development LLC, as Seller, and Inland Real Estate
Acquisitions, Inc., Assignor, as Buyer (collectively, the “Agreement”), solely
as the Agreement applies to the sale and purchase of the property described by
the Agreement, located in Suffolk County, Coram, New York commonly known as
Coram Plaza shopping center.

 

Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity. By acceptance hereof, Assignee accepts the
foregoing Assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. Joseph Cosenza

 

 

Its:

      President

 

 

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN CORAM PLAZA,
L.L.C., a Delaware limited liability company

 

 

 

By: INLAND WESTERN RETAIL REAL
ESTATE TRUST, INC., its sole member

 

 

 

 

 

By:

 

/s/ [ILLEGIBLE]

 

 

Name:

 

[ILLEGIBLE]

 

 

Its:

 

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------